Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 3, 6, 8, 10-11, 13-14, 16, 19, 21 and 23 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Da Silva et al. (US 2020/0100150).

Regarding claim 1, Da Silva discloses a method for radio resource management (RRM) measurement (Da Silva, paragraph [0002], when P-cell measurements are above S-measure value, UE refrains from neighboring cell measurements), comprising: 
determining, by a terminal device, a measurement mode of the RRM measurement in following multiple measurement modes (Da Silva, paragraph [0002], when P-cell measurements are above S-measure value, UE refrains from neighboring cell measurements; paragraph [0073], UE receives measurement configuration), according to a measurement of at least one measurement parameter used for the RRM measurement, and a threshold corresponding to each of the at least one measurement parameter (Da Silva, paragraph [0002], when P-cell measurements are above S-measure value, UE refrains from neighboring cell measurements; paragraph [0069], determining whether to perform 
performing the RRM measurement only on a serving cell of the terminal device (Da Silva, paragraph [0002], when P-cell measurements are above S-measure value, UE refrains from neighboring cell measurements); 
not performing the RRM measurement (Da Silva, Fig. 6, step 604 performing PCELL measurements is not performed if step 602 receive measurement configuration is not performed) if a measurement of a part or all of the at least one measurement parameter is greater than its corresponding first threshold (Da Silva, Fig. 8, paragraph [0002], when P-cell measurements are above S-measure value, UE refrains from neighboring cell measurements);
performing intra-frequency measurement (Da Silva, (Da Silva, Fig. 8, step 816; paragraph [0004], measurements of intra-frequency, inter-frequency and inter-RAT neighboring cells) based on first information configured for measurement (Da Silva, paragraph [0064], determining whether to perform measurements based on whether the first signal measurement value is below the first threshold value) if a measurement of a part or all of the at least one measurement parameter is greater than its corresponding second threshold (Da Silva, Fig. 8, step 806, NO branch) and a measurement of a part or all of the at least one measurement parameter is less than its corresponding first threshold (Da Silva, Fig. 8, step 812, YES branch; paragraph [0093], if PCell RSRP<s-Measure(RSRP) OR if PCell RSRQ< s-Measure(RSRQ); paragraph [0100], if PCell (NR-SS)is not < s-Measure(NR-SS) AND if PCell (CSI-RS)< s-Measure(CSI-RS)); 
performing inter-frequency measurement or inter-Radio Access Technologies (inter- RAT) measurement (Da Silva, paragraph [0004], measurements of intra-frequency, inter-frequency and inter-RAT neighboring cells) based on first information configured for measurement (Da Silva, paragraph 
performing intra-frequency measurement (Da Silva, paragraph [0004], measurements of intra-frequency, inter-frequency and inter-RAT neighboring cells) based on second information configured for measurement (Da Silva, paragraph [0069], determining whether to perform measurements based on whether the first and second signal measurement value is below the first and second threshold value; paragraph [0091], if PCell RSRP<s-Measure(RSRP) OR if PCell RSRQ< s-Measure(RSRQ)) if a measurement of a part or all of the at least one measurement parameter is less than the corresponding second threshold (Da Silva, Fig. 8; paragraph [0069], determining whether to perform measurements based on whether the first and second signal measurement value is below the first and second threshold value; paragraph [0091], if PCell RSRP<s-Measure(RSRP) OR if PCell RSRQ< s-Measure(RSRQ)); and 
performing inter-frequency measurement or inter-RAT measurement (Da Silva, paragraph [0004], measurements of intra-frequency, inter-frequency and inter-RAT neighboring cells) based on the second information configured for measurement (Da Silva, paragraph [0069], determining whether to perform measurements based on whether the first and second signal measurement value is below the first and second threshold value; paragraph [0091], if PCell RSRP<s-Measure(RSRP) OR if PCell RSRQ< s-Measure(RSRQ)).  

Regarding claim 3, Da Silva discloses the method according to claim 1, wherein the at least one measurement parameter comprises at least one of following measurement parameters: 
reference signal receiving power RSRP, reference signal receiving quality RSRQ, reference signal-signal to interference plus noise ratio RS-SINR, moving speed of the terminal device, temporal change rate of RSRP, temporal change rate of RSRQ, temporal change rate of RS-SINR, and a measured number of cells (Da Silva, paragraph [0070], RSRP, RSRQ, SINR).  

Regarding claim 6, Da Silva discloses the method according to claim 1, further comprising: 
acquiring, by the terminal device, the threshold corresponding to each of the at least one measurement parameter stored in the terminal device (Da Silva, Fig. 8, step 802 receive s-measure values); or 
receiving, by the terminal device, first indication information, wherein the first indication information is used for indicating the threshold corresponding to each of the at least one measurement parameter (Da Silva, Fig. 8, step 802 receive s-measure values).  

Regarding claim 8, Da Silva discloses the method according to claim 1, further comprising: receiving, by the terminal device, second indication information, wherein the second indication information is used for indicating the measurement mode of the RRM measurement among the multiple measurement modes (Da Silva, Fig. 8; paragraph [0080], network can configure multiple s-Measure thresholds , one per each of two or more measurement quantities), wherein the determining, by the terminal device, the measurement mode of the RRM measurement in the multiple measurement modes comprises: determining, by the terminal device, the measurement mode of the RRM measurement according to the second indication information (Da Silva, Fig. 8; paragraph [0080], network can configure multiple s-Measure thresholds , one per each of two or more measurement quantities).  

Regarding claim 10, Da Silva discloses the method according to claim 1, further comprising: 
acquiring, by the terminal device, at least one of the first information configured for measurement or the second information configured for measurement stored in the terminal device (Da Silva, Fig. 8, step 802 receive s-measure values; paragraph [0080], network can configure multiple s-Measure thresholds , one per each of two or more measurement quantities); or 


Claim 11 is rejected under substantially the same rationale as claim 6.

Claim 13 is rejected under substantially the same rationale as claims 6 and 10.

Claim 14 is rejected under substantially the same rationale as claim 1.  Da Silva further discloses a memory, configured to store a computer program; and a processor, configured to call and run the computer program stored in the memory (Da Silva, Fig. 4, memory 64, processors 62; paragraph [0062]).

Claims 16, 19, 21 and 23 are rejected under substantially the same rationale as claims 3, 6, 8 and 10, respectively.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4-5, 7, 9, 12, 17-18, 20 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Da Silva in view of Palenius et al. (US 2019/0069192).

Regarding claim 4, Da Silva discloses the method according to claim 1. 
Da Silva does not explicitly disclose, but Palenius discloses wherein the terminal device is in an RRC idle state, and the RRM measurement comprises intra-frequency measurement (Palenius, paragraph [0350]-[0351], RRC idle state measurement of intra-frequency carrier).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to perform RRM measurements when the terminal device is in an RRC idle state in the invention of Da Silva.  The motivation to combine the references would have been to follow conventional standards.

Regarding claim 5, Da Silva discloses the method according to claim 1, wherein the RRM measurement comprises inter-frequency measurement or inter-RAT measurement (Da Silva, paragraph [0004], measurements of intra-frequency, inter-frequency and inter-RAT neighboring cells), and 

determining, by the terminal device, not to perform the intra-frequency measurement if a measurement of a part or all of the at least one measurement parameter is greater than its corresponding first threshold (Da Silva, Fig. 8, paragraph [0002], when P-cell measurements are above S-measure value, UE refrains from neighboring cell measurements); 
determining, by the terminal device, to perform the intra-frequency measurement based on the first information configured for measurement if a measurement of a part or all of the at least one measurement parameter is greater than its corresponding second threshold and a measurement of a part or all of the at least one measurement parameter is less than its corresponding first threshold (Da Silva, Fig. 8; paragraph [0069], determining whether to perform measurements based on whether the first and second signal measurement value is below the first and second threshold value; paragraph [0091], if PCell RSRP<s-Measure(RSRP) OR if PCell RSRQ< s-Measure(RSRQ)); and 
determining, by the terminal device, to perform the intra-frequency measurement based on the second information configured for measurement if a measurement of a part or all of the at least one measurement parameter is less than the corresponding second threshold (Da Silva, Fig. 8; paragraph [0069], determining whether to perform measurements based on whether the first and second signal measurement value is below the first and second threshold value; paragraph [0091], if PCell RSRP<s-Measure(RSRP) OR if PCell RSRQ< s-Measure(RSRQ)).  

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to perform RRM measurements when the terminal device is in an RRC idle state and where a priority of frequency of the inter-frequency measurement or the inter-RAT measurement is lower than or equal to a priority of a currently used frequency, in the invention of Da Silva.  The motivation to combine the references would have been to follow conventional standards.

Regarding claim 7, Da Silva discloses the method according to claim 6.
Da Silva does not explicitly disclose, but Palenius discloses wherein the first indication information is carried in radio resource control RRC signaling, media access control MAC signaling, or a broadcast message (Palenius, paragraph [0125], thresholds signaled by broadcast signaling).  
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for thresholds to be signaled by broadcast signaling in the invention of Da Silva.  The motivation to combine the references would have been to inform the terminal of the thresholds.

Regarding claim 9, Da Silva discloses the method according to claim 8.  
Da Silva does not explicitly disclose, but Palenius discloses wherein the second indication information is carried in a physical downlink control channel (PDCCH), radio resource control (RRC) 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for second indication information to be signaled by broadcast signaling in the invention of Da Silva.  The motivation to combine the references would have been to inform the terminal of the thresholds.

Claims 12 is rejected under substantially the same rationale as claim 7.

Claims 17-18, 20 and 22 are rejected under substantially the same rationale as claims 4-5, 7 and 9, respectively.


Response to Arguments
Applicant's arguments filed January 21, 2022 have been fully considered but they are not persuasive.
Applicant asserts that the claims are patentable because Da Silva allegedly does not disclose two different information configured for measurement.  This is incorrect.  Da Silva discloses several different information configured for measurement, including PCell RSRQ, PCell RSRP, PCell (NR-SS) and PCell (CSI-RS) (see paragraphs [0093], [0100], for example).
Applicant further asserts that the claims are patentable because Da Silva allegedly does not disclose measure parameters between two threshold values.  However, the claims do not recite measure parameters between two threshold values.  Rather, the claims first recite a part or all of the at least one measurement parameter, and then recite, in the same clause, a part or all of the at least one the part or all of the at least one measurement parameter.”  Accordingly, each recitation of “a part or all of the at least one measurement parameter,” is interpreted to be a different measurement parameter.  As discussed above, Da Silva discloses several different measurement parameters with corresponding thresholds, including PCell RSRQ, PCell RSRP, PCell (NR-SS) and PCell (CSI-RS).  Specifically, Da Silva discloses, in Fig. 8, step 806, the NO branch indicates that PCell (NR-SS) > s-Measure(NR-SS); and in step 812, the YES branch indicates that PCell (CSI-RS)< s-Measure(CSI-RS).
Applicant further asserts that the claims are patentable because a “power” threshold cannot be compared to a “quality” threshold.  However, all of the parameters of Da Silva are quality parameters.  A measure of signal power is a quality parameter.  Further, this argument does not relate to any language in the claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571) 272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN L LINDENBAUM/Examiner, Art Unit 2466                                                                                                                                                                                                        
/CHRISTOPHER M CRUTCHFIELD/Primary Examiner, Art Unit 2466